Citation Nr: 1446999	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected left foot strain.

2. Entitlement to an initial rating in excess of 20 percent for service-connected left ankle strain.

3. Entitlement to an initial compensable rating for service-connected lower left leg condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran had active service from June 1969 to June 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for left foot and left ankle strain, and assigned each initial 20 percent ratings, and granted service connection for a lower left leg condition, and assigned an initial noncompensable rating. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's January 2012 Substantive Appeal, he elected to be heard by the Board, via video-conference. Such was scheduled for August 25, 2014; however, the Veteran cancelled his hearing and in a September 2014 statement requested that it be rescheduled due to illness. On remand, the Agency of Original Jurisdiction (AOJ) should reschedule the Veteran for a video-conference hearing before a Veterans Law Judge. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



